                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-09145 JAK (FFMx)                                         Date     December 11, 2018
 Title       Idea Factory Labs Limited v. Apple Inc.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                            Not Reported
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER DISMISSING CASE FOR FAILING TO PAY
                         FILING FEE AND FAILING TO RETAIN COUNSEL (DKT. 6, 7) JS-6

On October 24, 2018, Plaintiff filed an Application for a waiver of the fees and costs for the filing of the
Complaint, which had been filed on the same date (the “Application”). Dkt. 3. The Application was denied,
with the basis for that determination stated in the corresponding order. Dkt. 7. The order included the
explanation that, because Plaintiff is an entity, is must have counsel to proceed in this matter. 28 U.S.C.
§1915. Id. Accordingly, the order directed Plaintiff to pay the filing fee within 30 days, i.e., on or before
December 2, 2018. Another order issued on November 2, 2018, directing Plaintiff to have counsel appear
in this action on or before December 3, 2018. Dkt. 6. Plaintiff was advised that a failure to have counsel
appear and to pay the filing fee would result in the dismissal of this action. Because Plaintiff has not
complied with any of the requirements of the prior orders, this action is DISMISSED without prejudice.


IT IS SO ORDERED.




                                                                                               :

                                                           Initials of Preparer   ak




                                                                                                   Page 1 of 1
